       Case 2:19-cv-00196-RB-CG Document 52 Filed 06/04/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

JACOB SANCHEZ,

              Plaintiff,

v.                                                             CV No. 19-196 RB/CG

ISAIAH BAKER, et al.,

              Defendants.

                               ORDER TO SHOW CAUSE

     THIS MATTER came before the Court on the Court’s Order setting Telephonic

Status Conference and Joint Status Report (the “Order”), (Doc. 45), filed May 1, 2020.

In the Order, the Court directed the parties to submit a Joint Status Report “outlining any

additional discovery needed and the parties’ amenability to conducting a Zoom

Settlement Conference.” (Doc. 45 at 1). The Joint Status Report was due no later than

June 2, 2020. To date, the Joint Status Report has not been filed.

     IT IS THEREFORE ORDERED that counsel shall submit the Joint Status Report

with an explanation as to why they did not comply with the Court’s May 1, 2020, Order.

Counsel shall submit the Joint Status Report no later than June 8, 2020. Further failure

to comply with Court Orders may result in sanctions.

     IT IS SO ORDERED.

                                   ________________________________
                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE
